PECHMAN LAW GROUP PLLC

ATTORNEYS AT LAW

488 MADISON AVENUE
NEW YORK, NEW YORK 10022
(212) 583-9500
WWW.PECHMANLAW.COM

April 30, 2019

Honorable William F. Kuntz
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Burnett, et al. v. Wahlburgers Franchising LLC, et al.
16 Civ. 04602 (WFK)(CLP)

Dear Judge Kuntz:

This letter is submitted in opposition to Defendant Wahliburgers Franchising
LLC’s (“Defendant” or “Wahlburgers”) letter requesting a pre-motion conference
regarding their anticipated Fed. R. Civ. P. Rule 56 motion (the “Motion”, ECF No. 70).
Genuine issues of material fact exist pertaining to the ultimate question of whether
Wahlburgers exercised sufficient control to be deemed a joint employer of Plaintiffs liable
for their unpaid wages under the Fair Labor Standards Act (“FLSA”) and New York
Labor Law (“NYLL”). Accordingly, the parties should avoid unnecessary and costly
motion practice and proceed to trial.

The FLSA’s definition of employment is “the broadest definition that has ever been
included in any one act.” U.S. v. Rosenwasser, 323 U.S. 360, 363 n.3 (1945); Nationwide Mut.
Ins. Co. v. Darden, 503 U.S. 318, 326 (1992) (“striking breadth”); see also Tony & Susan Alamo
Found. v. Sec’y of Labor, 471 U.S. 290, 296 (1985) (interpretation must be liberal in light of
FLSA’s remedial and humanitarian purposes). The Second Circuit has held that “the
determination of whether an employer-employee relationship exists for purposes of the
FLSA should be grounded in ‘economic reality rather than technical concepts,’
determined by reference not to ‘isolated factors, but rather upon the circumstances of the
whole activity.’” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008)
(quoting Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961); Rutherford Food Corp.
v. McComb, 331 U.S. 722, 730 (1947)). “The statutory standard for employer status under
the NYLL is nearly identical to that of the FLSA.” Hart v. Rick’s Cabaret Int'l, Inc., 967 F.
Supp. 2d 901, 940 (S.D.N.Y. 2013) (citing 29 U.S.C. § 203(d); N.Y. Lab. Law § 190(3)).
Applying this framework to the undisputed facts makes clear that Wahlburgers was
Plaintiffs’ employer for FLSA and NYLL purposes.

Wahlburgers’ motto is “our family, our story, our burgers,” and asks franchisee
workers to “join the family” in their employee manuals, but when it comes time to pay
for the unlawful practices of the franchisee, Defendant intends to evade liability.
Honorable William F. Kuntz
April 30, 2019
Page 2 of 3

Although Defendant barely discusses any of the facts regarding its relationship with the
Coney Island franchisee (“CI Restaurant”) in its letter, there are significant facts in
dispute that set this case apart from similar joint employer disputes. The record suggests
that there are disputes regarding whether: (1) Wahlburgers trained non-managerial
employees of the CI Restaurant at its corporate headquarters regarding their work at CI
Restaurant; (2) Wahlburgers officers, including the Executive Chef, co-founder, and
owner Paul Wahlberg, supervised and directed Plaintiffs at the CI Restaurant; (3) CI
supervisors were hired and trained by Wahlburgers; (4) and whether Wahlburgers
maintained time records pertaining to Plaintiffs.

These facts, viewed in the light most favorable to Plaintiffs, in addition to other
record evidence, would demonstrate Wahlburgers’ extensive functional and operational
control over the economic reality of the franchisee employees’ daily lives.

Wahlburgers’ employment manuals govern how Plaintiffs work: it is the final
word on nearly every aspect of store operations, directing not only how to cook the food,
but the chain of communication of the kitchen; guest relations; how to accept payment,
issue refunds, organize and count the till, and how to read ticket times. The manual’s
checklists are specific to each position in the restaurant, and itemize the to-do list for the
store, mandating to extreme detail what must be done, how, and when. For example, the
manual’s checklist for a manager specifies that at 10:45 am. managers should discuss
features and any special events with servers and bartenders. Wahlburgers directed the
franchisee on the use of supplies, equipment, items to be stocked and sold, vendors and
suppliers, and maintenance, as well as how to decorate, display and organize the store.
Wahlburgers required the franchisee to use specific programs and software for point-of-
sales, and send daily reports of labor hours and sales. Wahlburgers also provided the
franchisee with a scheduling “matrix,” prepared employees’ weekly schedules and
weighed in on issues such as vendor non-payment, complaints from customers of the
franchisee, and how to deal with service animals in the restaurant. Additionally, some
supplies used by the Plaintiffs, such as buns, were stored by Wahlburgers at their other
restaurants. Through its detailed instructions, Wahlburgers controlled and
choreographed the work Plaintiffs performed.

Wahiburgers’ control was enforced by its “franchisee operations managers,”
corporate executives and representatives, who regularly audited and inspected the CI
Restaurant, and made detailed, explicit, and wide-ranging directives, which the
franchisee were obligated to follow in all respects. Corporate executives and
representatives issued similar directives on nearly every aspect of store operations and
demanded compliance, ranging from which merchandise to wear, how to greet
customers, and the style of uniform the employees wore. Paul Wahlberg frequented the
CI Restaurant and directly supervised Plaintiffs and other workers, criticizing their speed
in accomplishing tasks and in the way they prepared food, complaints that Wahlberg
later communicated to CI Restaurant managers.
Honorable William F. Kuntz
April 30, 2019
Page 3 of 3

Wahlburgers also exercised control over human resource matters by issuing an
employee handbook; job descriptions for each position listing the “FLSA Status” for each
position and “job elements essential for making compensation decisions”; providing
“steps of service” rules; providing new hire packets; requiring minimum requirements
and physical requirements for each position; setting forth procedures for disciplining
employees for violations of the Wahlburgers’ employee handbook, such as tardiness, no
show, or poor cash handling; retaining the right to inspect franchise records; and training
franchise workers. For example, plaintiff Henry Foster worked as cook at the franchisee
and later as a server after receiving training at Wahlburgers’ corporate offices. In addition
to Foster, CI Restaurant managers Tasneem Tahir and Ben Niass participated in trainings
by corporate, and in the months before the opening of the franchisee, several corporate
representatives were present in the restaurant to train the employees and prepare the
restaurant for its opening. The Franchise Agreement also dictates the staffing of the
restaurant, for example, that the restaurant must have a minimum of three managers.

Wahlburgers was involved in the recruitment and hiring of employees at
Wahlburgers in the CI Restaurant including for example, supervisor Sarah Henry.
Henry, who was trained at Wahlburgers, was sent to work as one of the first supervisors
at the CI Restaurant. As a supervisor, she was responsible for day-to-day supervision of
employees, including conducting orientation, training and making weekly schedules.
Indeed, the management of the franchisee was intermingled with the corporate
management, for example positions were offered to Foster and Tas to work directly at
corporate, and Ben Niass was a “regional manager,” and regularly traveled between
Coney Island and Wahlburgers’ corporate headquarters in Massachusetts and was
responsible for opening new Wahlburgers restaurants with the corporate trainers.

In view of the foregoing, Defendant’s motion only stands to delay the inevitable
because it would raise genuine issues of material fact that cannot be resolved at this
stage. Defendant should not be permitted to burden this Coyrt witha meritless motion.

    

Louis Pechman

cc: Counsel for Defendants (via ECF)
